W. TROY HALL, Jr., Circuit Judge.
This cause being before the court upon the plaintiff’s motion to amend, the court having heard argument of counsel and counsel having favored the court with written memorandum briefs in support of their respective positions; the court having reviewed the case record, considered the able arguments and well researched briefs of counsel and being duly advised in the premises, finds that the motion to amend should be granted.
Accordingly, it is ordered that the plaintiff’s motion to amend is granted.
It is further ordered that the other parties to the cause shall have thirty days from the filing of this order in which to plead further as they may be advised.